Citation Nr: 1403804	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  05-29 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides and other hazardous chemicals.

2.  Entitlement to service connection for neuropathy of the entire body, to include as secondary to exposure to herbicides and other hazardous chemicals.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in September 2004, that declined to reopen the Veteran's previously-denied claim of service connection for diabetes mellitus and denied service connection for neuropathy of the entire body.  The Veteran participated in a hearing before the undersigned in August 2006, and a transcript of that hearing is of record.

This case was previously before the Board, most recently in December 2009, when these issues were remanded.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The competent evidence of record does not support a finding that a relationship exists between diabetes and service.

2.  The competent evidence of record does not support a finding that a relationship exists between neuropathy and service.



CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  Neuropathy was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, the notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Correspondence notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was later provided with notice regarding the degree of disability and effective date, and the Veteran has been provided with several readjudications of his claim since that notification.  The Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA medical treatment records, and private treatment records, have been obtained, to the extent available.  There is no indication that there is any other relevant evidence that is available and not part of the claims file.  

The Veteran was provided with a VA examinations addressing his diabetes and neuropathy in July 2010 and August 2010, with an addendum opinion in June 2012.  The examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Presumptive Service Connection

The Veteran's primary claim is that he was exposed to herbicides during active service and that he warrants service connection for diabetes and neuropathy on a presumptive basis.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Acute and subacute peripheral neuropathy are associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2013).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2013).  The Board notes that the Veteran's neuropathy does not meet the criteria associated with "acute and subacute peripheral neuropathy" because his neuropathy has not resolved within two years of the date of onset.  Instead, the Veteran's neuropathy is shown to have persisted for well over a decade.  With neuropathy that has existed for over two years, the Veteran's neuropathy is not among the diseases presumptively associated with herbicide agents, and thus service connection cannot be established on a presumptive basis for the Veteran's neuropathy.

Diabetes is also associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2013).  For diabetes, the presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  To be entitled to a presumption of service connection based on in-service herbicide exposure, a Veteran must have set foot on the landmass of the Republic of Vietnam or served on its inland waters between January 9, 1962, and May 7, 1975.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran's service personnel records show that the Veteran served off the coast of Vietnam, but they do not show service on the landmass of Vietnam or in its inland waters.  Furthermore, the Veteran does not allege that he served on the landmass of Vietnam or in its inland waters.  The Veteran served from March 1972 to April 1974 aboard the USS Ranger (CVA-61), a supercarrier.  During the Veteran's August 2006 hearing before the undersigned, the Veteran stated that the closest that he came to Vietnam was "half a mile from shore."  The Veteran is thus not presumed to have been exposed to herbicides in service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection on a presumptive basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Direct Service Connection

Even when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct or secondary basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will next analyze the Veteran's entitlement to service connection for diabetes and neuropathy on a direct basis.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes and organic diseases of the nervous system are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for diabetes and neuropathy may thus be established based on a continuity of symptomatology.

Furthermore, service incurrence will be presumed for certain chronic diseases, including diabetes and organic disease of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Accordingly, the Board will consider entitlement to service connection with consideration of any continuity of symptomatology and on a presumptive basis.

The Veteran has been diagnosed with diabetes and neuropathy, which were most recently confirmed at the time of July 2010 and August 2010 VA examinations.  Thus, a current disability is shown.  With respect to an in-service event, disease, or injury, the Veteran's service medical records are silent for any complaints, findings, symptoms, or diagnoses of either diabetes or neuropathy.  Instead, the Veteran claims that he was exposed to hazardous chemicals while serving aboard the USS Ranger.  In March 2002, the Veteran stated that he had to dispose of leaky barrels of chemicals, including Agent Orange, and had to transfer Agent Orange from one barrel to another.  In January 2003, the military records department indicated that information concerning whether the Veteran came into contact with Agent Orange while aboard the USS Ranger from 1973 to 1974 was not of record.

During his August 2006 hearing before the undersigned, the Veteran stated that he was exposed to hazardous chemicals as a result of exposure to the ships bilge water, an accident involving the ship's boilers, and a fire in the boiler room of the ship.  The Board notes that deck logs from the USS Ranger indicate that there was a machinery room fire on December 13, 1972, that was controlled after two hours and resulted in no casualties or injuries.  With the deck logs confirming that a fire occurred onboard the USS Ranger, an in-service incident is demonstrated.

With regard to medical evidence of nexus, the Veteran submitted a private neurological consultation report dated April 2010.  The private physician stated that the Veteran "reported that he believes that he had an onset of neuropathy in the early 70s when he was serving in the Navy . . . and . . . may have been exposed to fuel toxins."  The neurologist indicated that the Veteran's poorly-controlled diabetes was the most likely explanation for his neuropathy.  The neurologist further stated that the Veteran may have had some toxic exposure to explain his symptoms prior to his development of diabetes.  

At a July 2010 VA examination of diabetes, the examiner opined that the Veteran's diabetes was not related to herbicides.  The examiner noted that the Veteran's diabetes had an onset in 1987, and that the Veteran separated from service in 1974.  In a June 2012 addendum opinion, the examiner stated that the cause of diabetes was the inappropriate secretion of insulin from the pancreas, due to genetics or obesity.  The examiner opined that it was less likely as not that the Veteran's diabetes was incurred during his service, to include as a result of exposure to hazardous chemicals during a shipboard fire.  Instead, the examiner opined that the Veteran's diabetes was the result of metabolic syndrome.

The Veteran underwent a neurological examination in August 2010.  The examiner opined that it was less likely than not that the Veteran's neuropathy was caused or the result of in-service exposure to herbicides or other hazardous chemicals.  Instead, the examiner noted that diabetes was the most common cause of neuropathy in the United States.  The examiner noted that there were no complaints of neuropathy in the Veteran's service treatment records.  The examiner noted that toxic neuropathy is typically acute to subacute in onset and is not progressive, especially in the absence of continued exposure.  The Veteran's neuropathy, the examiner opined, was consistent with diabetic polyneuropathy.

Upon review of the medical opinions, the Board acknowledges that the April 2010 private physician indicated that the Veteran "may have had some toxic exposure" that explained his development of neuropathy before his diabetes.  The Board places little weight on that opinion for two reasons.  First, the opinion is highly equivocal and is therefore speculative in nature.  Medical opinion expressed in terms of "may" also imply "may or may not" and are too speculative to establish medical nexus.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Furthermore, to the extent that the examiner's conclusion was based on the Veteran's own assertion regarding the onset of his neuropathy, which, the Board notes, is not supported by the medical evidence of record, the Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board places great weight on the July 2010, August 2010, and July 2012 opinions of the VA examiners because they consider the Veteran's full medical history and offer full rationales for the opinions reached.

To the extent that the Veteran believes that either his diabetes or neuropathy is related to his active service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of diabetes and neuropathy, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that either the Veteran's diabetes or his neuropathy is related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his diabetes and his neuropathy, and it finds that he has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for diabetes or neuropathy until 1993 at earliest, or approximately 19 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

Thus, while the Board has considered the lay contentions that the Veteran experienced symptoms associated with diabetes or neuropathy soon after military service, the Board finds that the weight of the evidence, including the Veteran's own past contentions to medical care providers, does not support a finding of continuous symptoms since active duty.  The Board further finds that Veteran's more recent assertions relating his diabetes or neuropathy to service to be less credible because of contradictory prior statements of record indicating that symptoms began in 1993.  Therefore, the Board concludes that the Veteran's allegations of continuity of symptomatology are not credible, and that the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that neither diabetes nor neuropathy was shown within one year following separation from service.  Consequently, presumptive service connection is not warranted.

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes and neuropathy, and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for diabetes mellitus is denied.

Service connection for neuropathy is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


